UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7111



KENNETH LEE MOODY,

                                                 Plaintiff - Appellant,

          versus


DR. LEVESTER THOMPSON; MINNIE        R.   BRADNER,
Nurse; WILLIE WILLIAMS, Nurse,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-574)


Submitted:   October 5, 2000                 Decided:   October 25, 2000


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Lee Moody, Appellant Pro Se. Frank Fletcher Rennie, IV,
COWAN & OWEN, P.C., Richmond, Virginia; Heather Marie Kofron,
WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Lee Moody appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Moody v. Thompson, No. CA-99-574 (E.D. Va.

July 25, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2